Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Claims 21-35 are pending.

Applicant’s election without traverse that read on tumor antigen as the species in the reply filed on February 15, 2022 is acknowledged.

Claim 24 is withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 21-23 and 25-35, drawn to a method of producing an antibody that read on tumor antigen, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 61/054,047, filed May 16, 2008, is acknowledged.  
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Oct 10, 2019, the date that the present application was filed.  
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claims 21-23 and 25-35 is in fact described in one or more of the previously-filed applications.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 15, 2022, January 21, 2022, November 23, 2021, Oct 8, 2021, June 11, 2021, March 23, 2021, March 2, 2021, January 19, 2021, December 14, 2020, Oct 19, 2020, August 13, 2020, July 1, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings filed on Oct 10, 2019 are acceptable.

Specification
The substitute specification filed January 29, 2020 has been entered. 
Applicants should amend the first line of the specification to update the relationship between the instant application and 15/244,138, filed August 23, 2016, which is now U.S. Pat No. 10,442,853.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-23 and 25-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
Claim 21 encompasses a method of producing an antibody to a selected antigen comprising:
contacting a B-cell reactive to the selected antigen with (a) an exogenous or recombinant MYC fusion peptide that translocates into the nucleus of the B-cell and (b) the selected antigen; and
inducing the B-cell to produce the antibody to the selected antigen, wherein the Myc fusion peptide comprises:
a) an HIV Tat protein transduction domain sequence;
(b) a MYC polypeptide sequence having a biological activity of MYC; and
(c) at least two protein tags, wherein the protein tags comprise a 6-histidine tag and a V5 epitope tag.
Claim 22 encompasses the method of claim 21, wherein the method is performed ex vivo. 
Claim 23 encompasses the method of claim 21, wherein the selected antigen is a tumor antigen, a self- antigen, or an infectious disease antigen. 

Claim 26 encompasses the method of claim 21, wherein the Tat protein transduction domain sequence is selected from the group consisting of TAT 48-57; and TAT[57-48]. 
Claim 27 encompasses the method of claim 26, wherein the Tat protein transduction domain sequence is SEQ ID NO:6.
Claim 28 encompasses the method of claim 21, wherein the MYC activity comprises regulating transcriptional activity of MYC-responsive genes. 
Claim 29 encompasses the method of claim 21, wherein the MYC activity comprises promoting cell viability, cell immortality, cell growth and/or cell proliferation. 
Claim 30 encompasses the method of claim 21, wherein the MYC activity comprises promoting antibody production of a B-cell. 
Claim 31 encompasses the method of claim 21, wherein the B-cell is a human B cell. 
Claim 32 encompasses the method of claim 21, wherein the B-cell is an anergic B-cell.
Claim 33 encompasses the method of claim 21, wherein the B-cell expresses the selected antigen. 
Claim 34 encompasses the method of claim 21, wherein the selected antibody comprises a human antibody.
Claim 35 encompasses a pharmaceutical composition, comprising an antibody produced by the method of claim 21, and one or more physiologically acceptable carriers therefor.
The specification discloses Mice (n=20) are divided into two groups. The first group (n=10) are immunized with HEL mixed with Freund's adjuvant. The second group (n=10) are immunized with HEL mixed with Tat-Myc.  Both groups receive a booster shot of the HEL antigen mixed with Incomplete Freund's Adjuvant.  Sera is collected from each mouse at days 4, 7, 14, 21 and 28. Reactivity to HEL protein is assayed by ELISA.  On day 35, spleens are harvested from each mouse. The spleens are processed into single cell suspension. Red blood cells (RBCs) are removed with lysis buffer. Lymphocytes are divided into two samples. The first sample is incubated with Tat-Myc and HEL antigen. The second sample is incubated with TAT-MYC, see Example 6. 
The specification also discloses Mice (n=20) are divided into two groups. The first group (n=10) are immunized with Fluvirin (2007-2008) mixed with Freund's adjuvant. The second group (n=10) are 
Regarding HIV Tat protein transduction domain sequence, the specification discloses peptide consisting of the amino acid sequence RKKRRQRRR of SEQ ID NO: 6 or TAT[48-57] or TAT[57-48]. 
Regarding MYC polypeptide sequence having any biological activity of MYC, the specification discloses just MYC polypeptide sequence of SEQ ID NO: 1.  
Regarding exogenous or recombinant MYC fusion protein, the specification discloses just one fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 5.  
However, the specification does not describe representative examples to support the genus of Myc fusion peptide comprising any HIV Tat protein transduction domain sequence having the function of translocates into the nucleus of the B-cell and MY polypeptide sequence having the function of any biological activity of MYC and at least two protein tags encompassed by the claimed method.  There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of MYC fusion peptide comprising an HIV Tat protein transduction domain sequence and MYC polypeptide sequence having a biological activity of MYC to enable one of ordinary skill in the art to visualize most members of the genus to demonstrate possession at the time of filing. 
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
Although the claims recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the MYC fusion peptide beyond those MYC fusion peptide comprises the amino acid sequence of SEQ ID NO: 5 specifically disclosed in the examples in the specification.  Furthermore, the specification fails to disclose contacting B-cell reactive to the selected antigen with Tat-Myc and selected antigen in vivo (claim 21) or ex vivo (claim 22) resulted in production of antibody to the selected antigen (claim 21 and dependent claims thereof), such as any tumor antigen (claim 23) wherein the Tat is TAT[48-57] or TAT [57-48] (claim 26) or wherein the Tat protein transduction domain sequence is RKKRRQRRR (SEQ ID NO: 6) effective as a pharmaceutical composition (claim 35) for treating any disease, any disease such as cancer without guidance as to the binding specificity of the antibody.   There is not art recognized correlation between the structure TAT-MYC or MYC-TAT and function of vaccine adjuvant in vivo or in vitro to demonstrate possession at the time of filing. 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.” The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here.  Since the disclosure fails to describe common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the disclosure is insufficient to describe 
Regarding pharmaceutical composition comprising any antibody (claim 35), there are no objective evidence of treating any disease, including but not limited to cancer.  
At the time the invention was made, it was unpredictable as to how to treat various disease such as cancer without knowledge of the target protein.  For example, Wold et al (Immunotherapy 2(1): 1-18, 2016; PTO 892) teach while there are many techniques for the discovery of antibodies against important disease-associated antigens, finding antibodies that bind defined functional epitopes with high specificity and affinity is not trivial.  This is particularly true if one attempts to identify antibodies against an unknown target protein on a target cell type or cell line, see p. 8, in particular.  
Given the lack of specific guidance as to the binding specificity of the antibody for the claimed pharmaceutical composition, the application at best describes a roadmap for producing antibody by contacting B-cell with any antigen and Tat-Myc comprising V5 epitope tag and 6-His tag and then determining which B cell actually producing antibody to the selected antigen and then whether the antibody is effective as a pharmaceutical composition as claimed. See Novozymes A/S v. DuPont Nutrition Biosciences. 107 USPQ2d 1457 (Fed. Cir. 2013).   Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed method of producing antibody to a genus of antigens. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Further, possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  


Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claims 21-23 and 25-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing an antibody to a selected antigen comprising immunizing an animal with the selected antigen mixed with a recombinant Tat-Myc fusion peptide comprising the amino acid sequence of SEQ ID NO: 5, administering to the in vitro, recovering the antibody that binds to the selected antigen, does not reasonably provide enablement for a method of removing any and all thrombogenic agents from an immunoglobulin containing solution. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors, see MPEP 2164.01(a). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 21 encompasses a method of producing an antibody to a selected antigen comprising:
contacting a B-cell reactive to the selected antigen with (a) an exogenous or recombinant MYC fusion peptide that translocates into the nucleus of the B-cell and (b) the selected antigen; and
inducing the B-cell to produce the antibody to the selected antigen, wherein the Myc fusion peptide comprises:
a) an HIV Tat protein transduction domain sequence;
(b) a MYC polypeptide sequence having a biological activity of MYC; and
(c) at least two protein tags, wherein the protein tags comprise a 6-histidine tag and a V5 epitope tag.
Claim 22 encompasses the method of claim 21, wherein the method is performed ex vivo. 
Claim 23 encompasses the method of claim 21, wherein the selected antigen is a tumor antigen, a self- antigen, or an infectious disease antigen. 
Claim 25 encompasses the cell of claim 21, wherein one or more molecules link the protein transduction domain sequence and the MYC sequence, wherein the linker comprises at least one amino acid. 

Claim 27 encompasses the method of claim 26, wherein the Tat protein transduction domain sequence is SEQ ID NO:6.
Claim 28 encompasses the method of claim 21, wherein the MYC activity comprises regulating transcriptional activity of MYC-responsive genes. 
Claim 29 encompasses the method of claim 21, wherein the MYC activity comprises promoting cell viability, cell immortality, cell growth and/or cell proliferation. 
Claim 30 encompasses the method of claim 21, wherein the MYC activity comprises promoting antibody production of a B-cell. 
Claim 31 encompasses the method of claim 21, wherein the B-cell is a human B cell. 
Claim 32 encompasses the method of claim 21, wherein the B-cell is an anergic B-cell.
Claim 33 encompasses the method of claim 21, wherein the B-cell expresses the selected antigen. 
Claim 34 encompasses the method of claim 21, wherein the selected antibody comprises a human antibody.
Claim 35 encompasses a pharmaceutical composition, comprising an antibody produced by the method of claim 21, and one or more physiologically acceptable carriers therefor.
Regarding HIV Tat protein transduction domain sequence, the specification discloses peptide consisting of the amino acid sequence RKKRRQRRR of SEQ ID NO: 6 or TAT[48-57] or TAT[57-48]. 
Regarding MYC polypeptide sequence having any biological activity of MYC, the specification discloses just MYC polypeptide sequence of SEQ ID NO: 1.  
Regarding exogenous or recombinant MYC fusion protein, the specification discloses just one fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 5.  
The specification discloses Mice (n=20) are divided into two groups. The first group (n=10) are immunized with HEL mixed with Freund's adjuvant. The second group (n=10) are immunized with HEL mixed with Tat-Myc.  Both groups receive a booster shot of the HEL antigen mixed with Incomplete Freund's Adjuvant.  Sera is collected from each mouse at days 4, 7, 14, 21 and 28. Reactivity to HEL protein is assayed by ELISA.  On day 35, spleens are harvested from each mouse. The spleens are processed into single cell suspension. Red blood cells (RBCs) are removed with lysis buffer. 
However, the specification does not teach contacting B-cell reactive to the selected antigen with Tat-Myc and the selected antigen in vivo (claim 21) or ex vivo (claim 22) resulted in production of antibody to the selected antigen, antigen such as any tumor antigen (claim 23) wherein the Tat is any HIV Tat protein transduction domain sequence, TAT[48-57] or TAT [57-48] (claim 26) or wherein the Tat protein transduction domain sequence is RKKRRQRRR (SEQ ID NO: 6) effective as a pharmaceutical composition (claim 35) for treating any disease, any disease such as cancer without guidance as to the binding specificity of the antibody.  Furthermore, there is not art recognized correlation between the structure TAT-Myc or Myc-TAT and function of vaccine adjuvant.   No antibodies to HEL or Fluvirin were isolated from Examples 6 and 7. 
Regarding pharmaceutical composition comprising any antibody (claim 35), enablement is not commensurate in scope with claim as how to use any antibody as a pharmaceutical composition without guidance as to the binding specificity of the antibody.  
Furthermore, there are no in vivo working examples of treating any disease, including but not limited to cancer.  
At the time the invention was made, it was unpredictable as to how to treat various disease such as cancer without knowledge of the target protein.  For example, Wold et al (Immunotherapy 2(1): 1-18, 
The teachings of the specification cannot be extrapolated to the enablement of the invention commensurate in scope with the claims, because the lack of specific guidance as to the binding specificity of the antibody for the claimed pharmaceutical composition, one skilled in the art cannot practice the invention with a reasonable expectation of success without undue experimentation.
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 35 is rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Faris (US20020055478  published May 9, 2002; PTO 892).
Faris et al teaches and claims a pharmaceutical composition comprising an antibody or fragment thereof that specifically binds to a 103P3E8-related protein and a physiologically acceptable carrier, see entire document, reference claim 6, in particular.   The patentability of a product does not depend on its method of production. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.   Thus, the reference teachings anticipate the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-23 and 25-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-5, 7, 11-13, 16-18, 20, 22 and 23 of U.S. Patent No. .  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in the preamble but have identical method steps.
16/598,690
8,986,702
claim 21 recites a method of producing an antibody to a selected antigen comprising:
contacting a B-cell reactive to the selected antigen (aka antibody expressing B-cell) with (a) an exogenous or recombinant MYC fusion peptide that translocates into the nucleus of the B-cell and (b) the selected antigen; and
inducing the B-cell to produce the antibody to the selected antigen, wherein the Myc fusion peptide comprises:
a) an HIV Tat protein transduction domain sequence;
(b) a MYC polypeptide sequence having a biological activity of MYC; and
(c) at least two protein tags, wherein the protein tags comprise a 6-histidine tag and a V5 epitope tag.

1. A method for generating a B-cell that expresses antibodies specific for a selected antigen comprising: 

contacting an antibody expressing B-cell with (i) the selected antigen and (ii) an exogenous fusion peptide, wherein the fusion peptide comprises (a) a peptide transduction domain, and (b) Myc, under conditions wherein the presence of the fusion peptide and the selected antigen promotes proliferation and survival of the B-cell that expresses antibodies specific for the selected antigen.

 
4. The method of claim 1, wherein the fusion peptide comprises the sequence TABLE-US-00003 (SEQ ID NO. 5), and variants thereof in which the portion of the fusion peptide corresponding to Myc retains at least 90% amino acid sequence identity, and wherein the amino acid sequence substitutions are conservative, and the variants retain Myc biological activity comprising promoting proliferation and survival of B-cells. 

The reference SEQ ID NO: 5 is identical to the fusion peptide of instant claim 1.

16. The method of claim 1, further comprising recovering the antibodies specific for the selected antigen.

22. A method for culturing a B-cell that expresses antibodies specific for a selected antigen ex vivo comprising: contacting the B-cell that expresses antibodies with (i) a selected antigen and (ii) an exogenous fusion peptide, wherein the fusion peptide comprises (a) peptide transduction domain, and (b) Myc, under conditions wherein the presence 
23. The method of claim 22, further comprising recovering the antibodies specific for the selected antigen. 



5. The method of claim 1, wherein contacting the B-cell that expresses antibodies with the fusion peptide occurs ex vivo.
Claim 23 recites the method of claim 21, wherein the selected antigen is a tumor antigen, a self- antigen, or an infectious disease antigen (genus). 

11. The method of claim 1, wherein the selected antigen is a self-antigen. 
12. The method of claim 1, wherein the selected antigen is from a virus, bacterium, parasite, or fungus (species). 
17. The method of claim 1, wherein the selected antigen is from a neoplastic cell. 

Claim 25 recites the cell of claim 21, wherein one or more molecules link the protein transduction domain sequence and the MYC sequence, wherein the linker comprises at least one amino acid. 

See col. 67, line 24.
Claim 26 recites the method of claim 21, wherein the Tat protein transduction domain sequence is selected from the group consisting of TAT 48-57; and TAT[57-48] (species).

13. The method of claim 1, wherein the peptide transduction domain is a peptide transduction domain of TAT (genus).
Claim 27 recites the method of claim 26, wherein the Tat protein transduction domain sequence is SEQ ID NO:6.

See col. 68, line 24.
Claim 28 recites the method of claim 21, wherein the MYC activity comprises 


Claim 29 recites the method of claim 21, wherein the MYC activity comprises promoting cell viability, cell immortality, cell growth and/or cell proliferation. 

See issued claim 4.
Claim 30 recites the method of claim 21, wherein the MYC activity comprises promoting antibody production of a B-cell. 

See issued claims 16, 18, 23.
Claim 31 recites the method of claim 21, wherein the B-cell is a human B cell. 

20. The method of claim 1, wherein the B-cell is a human B-cell.
Claim 32 recites the method of claim 21, wherein the B-cell is an anergic B-cell.

2. The method of claim 1, wherein the B-cell is an anergic B cell. 

Claim 33 recites the method of claim 21, wherein the B-cell expresses the selected antigen. 

7. The method of claim 6, wherein the animal expresses the selected antigen. 

Claim 34 recites the method of claim 21, wherein the selected antibody comprises a human antibody.

18. The method of claim 1, wherein the antibody is a human antibody. 

Claim 35 recites a pharmaceutical composition, comprising an antibody produced by the method of claim 21, and one or more physiologically acceptable carriers therefor.

See col. 75, lines 24-62.


Otherwise claims 21-23 and 25-35  are anticipated or rendered obvious by the issued claims.

Conclusion

No claim is allowed.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644